Citation Nr: 0032187	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for lumbosacral strain 
with degenerative disc disease and degenerative 
osteoarthritic spurring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
bilateral hearing loss and for low back strain.  In December 
1998 the RO recharacterized the claimed low back disorder as 
lumbosacral strain with degenerative disc disease and 
degenerative osteoarthritic spurring.  For reasons addressed 
herein, the Board recharacterizes the single hearing loss 
issue as separate matters for each ear.  The Board addresses 
issues pertaining to right ear hearing loss and a low back 
disorder in the REMAND part of this decision.

In a September 1997 written statement to the RO the veteran 
asserted a claim of entitlement to service connection for 
tinnitus.  The Board refers this matter back to the RO for 
adjudication.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has left ear hearing loss as defined by VA 
regulatory criteria.


CONCLUSION OF LAW

The veteran does not have left ear hearing loss, as defined 
by VA regulatory criteria, which was incurred or aggravated 
by active service.  38 U.S.C.A. § 1110, 1112, 1113 5107 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred left ear hearing loss 
during his period of active service.  He asserts that he 
sustained substantial noise exposure in-service which 
permanently damaged his hearing.

This matter is properly prepared and ready for Board 
appellate review.  The claim arises from an initial 
application for disability compensation which the veteran 
submitted in October 1996.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5102).  The RO has verified the veteran's period of service 
and has associated evidence with the claims file including 
service medical records (SMRs) and post-service medical 
records which the veteran identified as pertinent to the 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  The veteran underwent VA 
audiometric examination in November 1996.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  There is no indication of additional 
potentially pertinent and available medical evidence not 
already requested by the RO.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection also may be established if a disorder such as a 
sensorineural hearing loss is manifested within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
For the purposes of applying the laws administered by VA, 
impaired hearing is a disability only when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

There is no evidence that the veteran had left ear hearing 
loss during service.  SMRs disclose that he did not undergo 
audiometric testing upon enlistment.  But a February 1960 
examination report discloses normal hearing as measured by 
the whisper test, and the veteran claimed no hearing 
disorder.  Audiometric testing in May 1966 disclosed left ear 
puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
Left ear
-5(10)
-5(5)
5(15)
5(15)
25(30)

The figures in parentheses are based upon International 
Standards Organization (ISO) standards to facilitate data 
comparison.  Prior to October 31, 1967, audiometric results 
were reported in American Standards Association (ASA) 
standards in service medical records.  Audiometric testing in 
March 1969, upon the veteran's separation from service, 
disclosed left ear puretone thresholds in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
Left ear
15
10
10
10
15

These audiometry test results show no hearing impairment as 
that term is defined by VA regulations.  See 38 C.F.R. § 
3.385.

Neither is there post-service evidence of left ear hearing 
loss as defined by regulations.  In January 1974, in 
connection with his National Guard enlistment, the veteran 
underwent audiometric testing which disclosed left ear 
puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
Left ear
25
15
5
5
5

VA audiological evaluation in November 1996 showed the 
veteran to have average left ear puretone air conduction of 
28 with puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
Left ear
20
15
25
35
35

Speech audiometry revealed left ear speech recognition 
ability of 100 percent which the examiner described as 
excellent.  The examiner also described the veteran's left 
ear hearing sensitivity as normal.  In June 1999 the veteran 
timely submitted to the Board additional evidence, including 
a report of a private audiological examination in April 1999.  
See 38 C.F.R. § 20.1304 (2000).  In November 2000 the 
veteran's representative submitted the appropriate waiver 
permitting Board consideration of this evidence in this 
appeal.  See id.  Although the April 1999 examination report 
is of questionable validity because it was administered by an 
examiner of unknown qualifications, see 38 C.F.R. § 4.85(a) 
(2000), it discloses left ear puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
Left ear
20
20
25
20
30

Speech audiometry revealed left ear speech recognition 
ability of 98 percent.  The examiner described the veteran's 
left ear hearing as borderline normal.

The veteran submitted several written statements to the RO, 
including those in December 1996, March 1997 and in March and 
October 1998 in which he asserted that in-service noise had 
damaged his hearing.  He further contended that his 
assignments first with heavy field artillery and then with 
jet aircraft maintenance subjected him to daily noise trauma 
during his nine years of active service.

Notwithstanding in-service exposure to loud noise, 
audiometric testing shows that the veteran's left ear 
auditory thresholds at specified frequencies are neither 40 
decibels or greater nor are auditory thresholds for at least 
three of the specified frequencies 26 decibels or greater.  
These findings constitute unambiguous and uncontradicted 
evidence that the veteran fails to meet regulatory standards 
for showing a current left ear hearing disability.  See 38 
C.F.R. § 3.385.  Because the veteran has no medical training 
and expertise, his statements of opinion concerning a left 
ear hearing loss, standing alone, cannot constitute competent 
evidence of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that laypersons are 
not competent to offer medical opinions).  A valid claim for 
service-connection for a disability requires evidence 
establishing that the claimant currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, in this case the Board is constrained to 
find a preponderance of the evidence against the veteran's 
claim for service connection for left ear hearing loss and to 
deny the claim.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Review of the record discloses that new statutory provisions 
redefining VA's duty to assist require additional RO action 
prior to Board review of appeals of the veteran's claims of 
entitlement to service connection for lumbosacral strain with 
degenerative disc disease and degenerative osteoarthritic 
spurring and for right ear hearing loss.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new provisions require VA to make reasonable 
efforts to assist a veteran to obtain evidence necessary to 
substantiate the claim, to make reasonable efforts to obtain 
records relevant to the claim and to provide a medical 
examination or obtain a medical opinion necessary to decide 
the claim.  Id.

The record discloses uncertainty as to whether the veteran 
has a current back disorder attributable to service.  
Although SMRs disclose no evidence of a low back disorder 
upon the veteran's enlistment or discharge from service, they 
confirm that he sought treatment several times in the mid-
1960s for low back strain characterized by pain, limited 
range of motion and mild spasms.  The first post-service 
medical evidence of a low back disorder is an October 1986 
private treatment record diagnosing low back pain.  The 
veteran sought private treatment for low back pain 
periodically thereafter.  In October 1994 a private treatment 
record and X-ray examination report diagnoses "[s]evere 
longstanding degenerative disc changes at multiple levels."  
A November 1996 VA X-ray report also notes evidence of 
degenerative disc disease and degenerative osteoarthritic 
spurring.  In recent written statements identified in the 
first part of this decision, the veteran attributed the low 
back problem to the heavy weights he had to lift while 
attached to a Marine artillery unit in service.  He also 
contends that he received private medical treatment for low 
back discomfort soon after separation from service and 
thereafter.  However, attempts to locate records of this 
treatment have been unsuccessful.  Given evidence of an in-
service and a current back disorder, the Board determines 
that before it can render an appellate decision on this issue 
there must be a medical opinion as to the likelihood of a 
causal relationship between a current low back disorder and 
the veteran's service and, if so, the nature of the 
relationship.

The record also discloses uncertainty as to whether the 
veteran has current right ear hearing loss attributable to 
service.  SMRs disclose no evidence of a right ear hearing 
loss upon the veteran's enlistment or discharge from service 
or that he sought or received treatment for or was diagnosed 
with a right ear hearing disorder.  The report of the 
November 1996 audio examination reveals mild to moderate 
right ear sensorineural hearing loss from 3000 Hz to 8000 Hz.  
The examiner attributed the hearing loss in part to high 
noise levels at the veteran's civilian job, but did not 
address the possibility that noise trauma during the 
veteran's service also may have contributed to the current 
defect.  The April 1999 private audio report notes right ear 
sensorineural, possibly noise-induced hearing loss beginning 
at 4000 Hz.  As above, the Board determines that before it 
can render an appellate decision on this issue there must be 
a medical opinion as to the likelihood of a causal 
relationship between current right ear hearing loss and the 
veteran's service and, if so, the nature of the relationship.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request medical 
opinions from VA examiners in the 
appropriate specialties to determine the 
etiology of the veteran's lumbosacral 
strain with degenerative osteoarthritic 
spurring and his right ear hearing loss.  
The examiner(s) should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
lumbosacral strain with degenerative disc 
disease and degenerative osteoarthritic 
spurring and his right ear hearing loss 
are etiologically related to a disorder 
noted in service or are otherwise 
causally related to the veteran's 
military service in any respect.  The 
examiner(s) should provide a complete and 
fully reasoned rationale supporting the 
opinion.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to 
completion of the opinion.

2.  The RO should review the medical 
opinions to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, the report 
should be returned, along with the claims 
file, for immediate corrective action.  
Further, the RO also is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for lumbosacral strain with 
degenerative disc disease and degenerative osteoarthritic 
spurring and for right ear hearing loss.  If the RO denies 
the benefits sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 



